07-0620-cr (L)
     United States v. Parker




 1                                     UNITED STATES COURT OF APPEALS
 2                                         FOR THE SECOND CIRCUIT


 3                                                       August Term, 2008

 4   (Argued: December 8, 2008                                               Decided: February 3, 2009)


 5   Docket No. 07-0620-cr(L), 07-1217-cr(con), 07-1457-cr(con), 07-1464-cr(con), 07-1650-cr(con),
 6   07-5672-cr(con)


 7   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


 8   UNITED STATES OF AMERICA,

 9                       Appellee,

10   v.

11   DAVID PARKER, also known as Big D and ROBERT JACKSON,

12                       Defendants,

13   KEVIN BRYAN, also known as B (10), KELVIN MINOTT, GEORGE FULLER, also known as
14   Shawn Fuller, JONATHAN BAKER, also known as JB and EUGENE BROOKS,


15                       Defendants - Appellants.
16
17   -------------------------------X
18
19
20
21   Before:      FEINBERG, LEVAL, and CABRANES,


                                                                        1
     07-0620-cr (L)
     United States v. Parker




 1                                          Circuit Judges.

 2            Appeal by defendants Kelvin Minott, George Fuller, and Jonathan Baker from their
 3   convictions following a jury trial in the United States District Court for the Northern District of
 4   New York (Hurd, J.) for conspiracy to possess crack cocaine with the intent to distribute in
 5   violation of 21 U.S.C. §§ 841 & 846. Appellants contend that because their relationship to the
 6   other conspirators was as buyers to whom the others sold, they cannot be liable for conspiring
 7   with their sellers to distribute the drugs. Even if buyers and sellers are not universally liable for
 8   conspiracy to make the transfer from seller to buyer, they may be liable for conspiracy together
 9   with regard to other transfers of either the seller or the buyer. The Court of Appeals (Leval, J.)
10   rejects the claim and affirms the convictions. The court remands Fuller’s case for
11   reconsideration of sentence in light of Kimbrough v. United States, 128 S. Ct. 558 (2007).

12                                                  BRENDA K. SANNES, Assistant United States
13                                                  Attorney (Glenn T. Suddaby, United States
14                                                  Attorney, on the brief, Lisa M. Fletcher, Assistant
15                                                  United States Attorney, of counsel), United States
16                                                  Attorney’s Office for the Northern District of New
17                                                  York, Syracuse, New York for Appellees.

18                                                  CATHERINE E. STUCKART, Binghamton, New
19                                                  York for Defendant-Appellant Kelvin Minott.

20                                                  CHARLES F. WILSON, Nevins & Nevins LLP,
21                                                  East Hartford, Connecticut for Defendant-Appellant
22                                                  Jonathan Baker.

23                                                  Vivian Shevitz, South Salem, New York for
24                                                  Defendant-Appellant George Fuller
25


26   LEVAL, Circuit Judge:

27           Defendants Kelvin Minott, George Fuller, and Jonathan Baker1 appeal from their


             1
             Appellant Eugene Brooks also appealed his conviction, but his appeal was dismissed as
     barred by his waiver of right to appeal contained in his plea agreement. See United States v.

                                                       2
     07-0620-cr (L)
     United States v. Parker




 1   convictions after jury trial in the United States District Court for the Northern District of New

 2   York (Hurd, J.). They were convicted of conspiracy to possess crack cocaine with the intent to

 3   distribute in violation of 21 U.S.C. §§ 841 and 846. The appellants contend that the evidence

 4   was legally insufficient to support their convictions relying on the so-called “buyer-seller”

 5   exception. The appellants contend that as buyers of drugs from a selling conspiracy, they could

 6   not be convicted of conspiring with the sellers for the illegal transfer of the drugs. We reject the

 7   contention and affirm the convictions. The appellants’ argument is based on an oversimplified

 8   misunderstanding of the buyer-seller exception. Even if the buyer-seller exception protects

 9   buyers from criminal liability for conspiracy with their sellers to make the transfer between them,

10   it does not protect them from criminal liability for conspiracy with their sellers with regard to

11   other transfers either by the seller or by the buyers, if the facts support such a charge. We remand

12   Fuller’s case for the district court to reconsider his sentence in light of Kimbrough v. United

13   States, 128 S. Ct. 558 (2007).

14                                            BACKGROUND

15           The evidence, seen in the light most favorable to the government, see Jackson v. Virginia,

16   443 U.S. 307, 318-19 (1979), showed the following: A drug distribution organization located in

17   the Utica, New York area sold crack cocaine to numerous customers, at the rate of approximately



     Parker, No. 07-1650-cr(con) (2d Cir. Sept. 19, 2008). Appellant Kevin Bryan’s appeal was
     dismissed without prejudice to refile, without objection. See United States v. Parker, No. 07-
     0620-cr(L) (2d Cir. June 2, 2008).

                                                       3
     07-0620-cr (L)
     United States v. Parker




 1   one kilogram per week. Members of this organization included Sandra Willis, the organization’s

 2   principal recruiter, “Carmen,” “Bujo,” “Jamaican Mike,” “Shortman,” “Dizzy,” and later, Mark

 3   Ramsey. The group sold crack cocaine to customers who would call drug-order phone lines.

 4   Beginning in 2003, Dizzy and Bujo, whom Willis brought into the organization and trained to

 5   sell crack cocaine, operated one of the drug-order phone lines out of a second floor apartment on

 6   Taylor Avenue, which customers referred to as either “T,” “Taylor,” or “T Block.” The selling

 7   group sold crack cocaine in amounts ranging from a minimum of an “eightball,” consisting of 3.5

 8   grams, to multiple ounces. An eightball was typically divided into “tens” (0.1 gram packages for

 9   $10), “twenties” (0.2 gram packages for $20), or “fifties” (0.5 gram packages for $50) for resale.

10           Pursuant to court-authorized wiretaps, the appellants Fuller, Minott, and Baker were

11   recorded numerous times calling the drug order phone line arranging to buy crack cocaine.

12   Members of the selling organization testified that they sold frequently to Fuller, Minott, and

13   Baker, whom they had never known to use crack cocaine themselves. However, members of the

14   selling group, including Willis, Dizzy, Bujo, and Ramsey, knew that the appellants engaged in

15   resale of the crack cocaine they purchased.

16           The appellant Minott purchased crack cocaine in large quantities from at least seven

17   different members of the selling group. In 2005, he bought approximately an ounce of crack

18   cocaine each week from Dizzy. He also ordered eightballs from both Dizzy and Bujo over the

19   drug order phone line using coded terms such as “Guinness” and “Heineken” to refer to various



                                                      4
     07-0620-cr (L)
     United States v. Parker




 1   types of drugs. Willis testified that Minott purchased crack from her, on and off, for three years,

 2   in quantities of between one and four eightballs. Willis knew that Minott resold the crack he

 3   bought.

 4           In addition to purchasing crack cocaine from members of the Taylor Avenue selling

 5   group, Minott introduced associates to the group. In the summer of 2002, Minott introduced his

 6   roommate, Mark Ramsey, to the selling group. Initially, Ramsey and Minott jointly purchased

 7   about an eightball of crack per week from Dizzy, which they subdivided and sold. Carmen and

 8   Shortman eventually induced Ramsey to operate one of the drug-order phone lines, and Minott

 9   began to make drug deliveries for the selling group. Minott made at least two deliveries for

10   Ramsey, and told him that he would be willing to make more deliveries. In another instance,

11   Minott used an intermediary named Pops to distribute crack. In the summer of 2005, Minott

12   introduced Pops to Dizzy, and later complained to Dizzy when Pops began purchasing crack

13   directly from Dizzy behind Minott’s back.

14           The appellant Fuller had a relationship with Dizzy, Willis, and others in the organization

15   for several years, over which time he bought crack cocaine on numerous occasions. Fuller was

16   frequently at the Taylor Avenue crack house, and was considered by Willis to be a “constant”

17   customer, buying anywhere between one to four eightballs at a time. In July 2005, Fuller bought

18   crack from Mark Ramsey. During this period, Fuller purchased at least an eightball of crack

19   cocaine every day. Willis and Ramsey each provided crack on credit to Fuller on at least one



                                                      5
     07-0620-cr (L)
     United States v. Parker




 1   occasion.

 2           Willis knew that Fuller sold crack out of a house at 721 Lansing Street, and would

 3   occasionally deliver crack to Fuller there. Fuller also told Willis that he had customers outside

 4   Utica, in Watertown. Likewise, Ramsey knew that Fuller distributed the crack Ramsey sold him.

 5   Fuller complained to Ramsey that his customers were dissatisfied with the crack he had gotten

 6   from Ramsey, and that he had lost customers while waiting for Ramsey to make a delivery. One

 7   customer testified that he purchased crack in “twenties” from Fuller at the Taylor Avenue crack

 8   house (and ultimately at the Lansing Street house, as well) because the Taylor Avenue selling

 9   group would not sell crack in quantities smaller than an eightball.

10           The appellant Baker purchased eighteen eightballs of crack cocaine from Dizzy and Bujo

11   through the drug-order phone line during an eighteen-day period in 2005. Often Baker would

12   meet Dizzy or Bujo at the Taylor Avenue crack house to collect the drugs. On one day, July 1,

13   2005, Baker bought five eightballs of crack cocaine from Bujo and was prevented from making a

14   sixth purchase only because operations had closed for the night.

15           Trial began on October 10, 2006, and lasted six days. The jury convicted appellants on

16   all charges with one minor exception.2 Each was sentenced principally to 240 months

17   imprisonment. These appeals followed.

18                                             DISCUSSION


             2
            The jury acquitted Baker of possessing crack cocaine with intent to distribute on June 23,
     2005, which was charged in Count 17 of the indictment.

                                                      6
     07-0620-cr (L)
     United States v. Parker




 1           I. Buyer-Seller Exception

 2           Appellants contend that the evidence was insufficient to show that they had joined a

 3   conspiracy to distribute crack cocaine. They argue that their transactions were nothing more than

 4   purchases, which, under the so-called “buyer-seller exception” developed in this Circuit’s case

 5   law, do not suffice to prove a conspiracy for the transfer of illegal drugs. Their argument

 6   overstates the scope of the exception.

 7           The essence of conspiracy is agreement among two or more persons to join in a concerted

 8   effort to accomplish an illegal purpose. United States v. Bayer, 331 U.S. 532, 542 (1947). To

 9   prove a conspiracy, the evidence must show that “two or more persons agreed to participate in a

10   joint venture intended to commit an unlawful act.” United States v. Desimone, 119 F.3d 217,

11   223 (2d Cir. 1997). To be a member of a conspiracy one must, under Judge Learned Hand’s

12   classic formulation, “in some sense promote [the illegal] venture himself, make it his own, have

13   a stake in its outcome.” United States v. Falcone, 109 F.2d 579, 581 (2d Cir. 1940) (L. Hand, J.),

14   aff’d 311 U.S. 205 (1940); see also United States v. Beech-Nut Corp., 871 F.2d 1181, 1191 (2d

15   Cir. 1989) (“[A] defendant may be deemed to have agreed to join a conspiracy if there is

16   something more, some indication that the defendant knew of and intended to further the illegal

17   ventures, that he somehow encouraged the illegal use of goods or had a stake in such use.”

18   (internal quotation marks omitted)); United States v. Borelli, 336 F.2d 376, 385 (2d Cir. 1964).

19   Accordingly, unless at least two persons have a shared purpose or stake in the promotion of an



                                                      7
     07-0620-cr (L)
     United States v. Parker




 1   illegal objective, there is no conspiracy.

 2           As a literal matter, when a buyer purchases illegal drugs from a seller, two persons have

 3   agreed to a concerted effort to achieve the unlawful transfer of the drugs from the seller to the

 4   buyer. According to the customary definition, that would constitute a conspiracy with the alleged

 5   objective of a transfer of drugs. Our case law, however, has carved out a narrow exception to the

 6   general conspiracy rule for such transactions. See, e.g., United States v. Hawkins, 547 F.3d 66,

 7   71-72 (2d Cir. 2008) (citing several cases from our Circuit to the effect that a simple drug

 8   transaction is not sufficient, by itself, to support a conspiracy conviction); United States v. Gore,

 9   154 F.3d 34, 40 (2d Cir. 1998) (observing that “[w]ithout more, the mere buyer-seller

10   relationship . . . is insufficient to establish a conspiracy”). Under this rule, notwithstanding that a

11   seller and a buyer agree together that they will cooperate to accomplish an illegal transfer of

12   drugs, the objective to transfer the drugs from the seller to the buyer cannot serve as the basis for

13   a charge of conspiracy to transfer drugs.

14           This exception from the customary standards of conspiracy preserves important priorities

15   and distinctions of the federal narcotics laws, which would otherwise be obliterated. The federal

16   scheme of prohibition of controlled substances distinguishes importantly between, on the one

17   hand, distribution of a controlled substance, which is heavily punished, and, on the other,

18   possession or acquisition of a controlled substance, which is punished far less severely, if at all.

19   Compare 21 U.S.C. § 841 (listing punishments for the distribution of controlled substances) with



                                                        8
     07-0620-cr (L)
     United States v. Parker




 1   id. § 844 (listing punishments for simple possession of controlled substances). (No doubt,

 2   considerations underlying this distinction include a policy judgment that persons who acquire or

 3   possess illegal drugs for their own consumption because they are addicted are less reprehensible

 4   and should not be punished with the severity directed against those who distribute drugs, as well

 5   as the perception that distribution of drugs has “a substantial and detrimental effect on the health

 6   and general welfare of the American people.” Id. § 801(2).) At the same time, inchoate

 7   offenses, such as conspiracy and attempt are generally punished in the same manner and with the

 8   same severity as the completed offense. See id. § 846 (“Any person who attempts or conspires to

 9   commit an offense defined in this subchapter shall be subject to the same penalties as those

10   prescribed for the offense.”). Therefore, if an addicted purchaser, who acquired drugs for his

11   own use and without intent to distribute it to others, were deemed to have joined in a conspiracy

12   with his seller for the illegal transfer of the drugs from the seller to himself, the purchaser would

13   be guilty of substantially the same crime, and liable for the same punishment, as the seller. The

14   policy to distinguish between transfer of an illegal drug and the acquisition or possession of the

15   drug would be frustrated. The buyer-seller exception thus protects a buyer or transferee from the

16   severe liabilities intended only for transferors.

17           In more abstract theoretical terms, it is also observed that, as a purchase or transfer

18   necessarily involves the cooperation of both the transferor and the transferee, but for the

19   exception, all transfers would be punishable as conspiracies to transfer, and the separate

20   prohibition of transfers would be redundant and superfluous. It is sometimes said that the

                                                         9
     07-0620-cr (L)
     United States v. Parker




 1   buyer’s agreement to buy from the seller and the seller’s agreement to sell to the buyer cannot

 2   “be the conspiracy to distribute, for it has no separate criminal object.” United States v. Wexler,

 3   522 F.3d 194, 208 (2d Cir. 2008) (internal alterations omitted).3

 4           While providing that the unlawful transfer from seller to buyer cannot serve as the basis

 5   for a charge that the seller and buyer conspired with one another to make the illegal transfer from

 6   seller to buyer, the rule does not protect either the seller or buyer from a charge they conspired

 7   together to transfer drugs if the evidence supports a finding that they shared a conspiratorial

 8   purpose to advance other transfers, whether by the seller or by the buyer. See Wexler, 522 F.3d at

 9   211 (Raggi, J., concurring in part and dissenting in part) (noting that we have limited the

10   “application of the buyer-seller rule to circumstances where the indictment charges or the proof

11   shows no more than a sale transaction” (internal quotations and citations omitted)). Thus, if the

12   evidence supports a finding that the purchaser not only purchased drugs, but in doing so also “in

13   some sense promote[d] the [seller’s drug distribution] venture” and “intended to further” it, as

14   described in Falcone, 109 F.2d at 581, and Beech-Nut, 871 F.2d at 1191, the seller and buyer

15   may be found to be in a conspiratorial agreement to further the seller’s other sales. And if the

16   evidence supports a finding that the seller shared with the buyer an interest in furthering resale by

17   the buyer, the seller and buyer may be found to be in a conspiratorial agreement to further the


             3
              The buyer-seller exception would probably be better named the “transferor-transferee”
     exception. Presumably it applies to an unpaid transfer in the same manner as to a paid sale, as all
     the reasons for the exception are equally applicable regardless of whether the transferee pays for
     the drugs.

                                                      10
     07-0620-cr (L)
     United States v. Parker




 1   buyer’s resales.

 2           With regard to a seller’s conspiratorial liability for resales by the buyer, it is often said

 3   that mere awareness on the part of the seller that the buyer intends to resell the drugs is not

 4   sufficient to show that the seller and the buyer share a conspiratorial intent to further the buyer’s

 5   resale. See Hawkins, 547 F.3d at 73-74. This is because the seller cannot be considered to have

 6   joined a conspiracy with the buyer to advance the buyer’s resale unless the seller has somehow

 7   encouraged the venture or has a stake in it – an interest in bringing about its success. See

 8   Falcone, 109 F.2d at 581. The transferor’s mere knowledge of the transferee’s intent to

 9   retransfer to others, without anything more, would not show that the transferor had a stake or

10   interest in the further transfer of the drugs. Under some circumstances, a seller of drugs may

11   have no interest whatever in whether the buyer uses the drugs himself or resells. Consider, for

12   example, a case in which the original possessor of the drugs holds them for his own use. A

13   friend asks this person to let him have some of his drugs. The possessor agrees, and they

14   effectuate a transfer, either as a gift or at the price the original possessor paid for the drugs. The

15   original owner has become a transferor, his friend a transferee. Under this scenario, however, the

16   transferor has transferred without profit motivation and without intending that the transferee sell

17   or give them to anyone else. So far as the evidence shows, the transferor is indifferent to whether

18   the transferee intends to use the drugs himself, share them with friends, or resell them. On such

19   facts, even assuming the transferee has told the transferor that he intends to sell or give the drugs

20   to a third person, the two are not guilty of conspiracy because the transferor is genuinely

                                                        11
     07-0620-cr (L)
     United States v. Parker




 1   indifferent to the possibility of retransfer. There is no shared intention between the transferor

 2   and the transferee that further transfers occur. Referring to Judge Hand’s terminology in

 3   Falcone, the transferor in this scenario is not in any sense “promot[ing]” further distribution, or

 4   “mak[ing] it his own”; he has no “stake” in any further transfers by the transferee. See

 5   also Hawkins, 547 F.3d at 74 (“It is axiomatic that more is required [to establish liability for

 6   conspiracy] than mere knowledge.”).

 7             On the other hand, if we consider a hypothetical seller who is running a profit-motivated

 8   business of selling drugs in wholesale amounts, this seller may well realize that his buyers’

 9   ability to buy and pay for substantial amounts of drugs, and hence, his profit, will depend on the

10   buyers’ ability to resell. The business of selling wholesale quantities depends on the ability of

11   the customers to resell. A seller in such circumstances may well share with the buyer an

12   intention that the buyer succeed in reselling and may be seen as having a stake in the buyer’s

13   resale. In such case, the liability of buyer and seller for having conspired together to transfer

14   drugs would depend not on the seller’s mere knowledge of the buyer’s intent to retransfer, but on

15   a further showing of the seller’s interest, shared with the buyer, in the success of the buyer’s

16   resale.

17             In the recent case of United States v. Hawkins, No. 3:05cr58 (SRU), 2007 WL 1732767

18   (D. Conn. June 15, 2007), the district court failed to appreciate how limited is the application of

19   the buyer-seller exception. See Hawkins, 547 F.3d 66. In that case, the defendant Hawkins was

20   charged with conspiring with members of Alex Luna’s drug distribution organization for the

                                                       12
     07-0620-cr (L)
     United States v. Parker




 1   possession of cocaine and cocaine base with intent to distribute. The evidence showed that on

 2   several occasions Hawkins called members of the Luna organization to negotiate a purchase of

 3   one or two “eight-balls.” Id. at 69. Evidence was received to the effect that an eight ball (3.5

 4   grams) is an amount sufficiently large that it is suitable to be broken down into several 0.3 gram

 5   bags for resale (while it is also small enough that it “might also be bought for personal use”). Id.

 6   at 68. Luna gave Hawkins his cell phone number to be used for drug buys. Id. at 69. Hawkins

 7   told Luna he was dissatisfied with other competing sellers and preferred working with Luna. In

 8   one of Hawkins’s calls, he told Luna that the eightball he was buying was, at least in part, for two

 9   “kids from work.” One of them “had been calling” Hawkins because he “wanted to get high.”

10   Id. On another occasion, Hawkins called Luna and said that he needed an eightball for a

11   customer who was “waiting for [Hawkins] right now.” Id. Hawkins explained to Luna that

12   while he had no money to pay for the drugs, the customer had $100, so that, if Luna gave

13   Hawkins the drugs on credit, Hawkins could return with the money immediately after receiving

14   payment from his customer. Luna agreed to give Hawkins the eightball on credit, and told

15   Hawkins to go meet Luna’s associates at a housing project to get the drugs. The transaction,

16   however, was not consummated. Id. at 69-70.

17           The jury, which had been instructed that “the mere existence of a buyer-seller

18   [relationship] is insufficient,” found the defendant guilty. Id. at 70. The district court, however,

19   set aside the conviction, concluding that the evidence was insufficient to support the conspiracy

20   charge. It concluded that there had been no adequate showing of a conspiracy between Luna and

                                                      13
     07-0620-cr (L)
     United States v. Parker




 1   Hawkins for Hawkins to possess with shared intent to further distribute. Hawkins, 2007 WL

 2   1732767, at *8-9.

 3           We reversed and reinstated the conviction. After reviewing numerous opinions in this

 4   Circuit discussing the buyer-seller rule to the effect that a purchase and sale do not constitute a

 5   conspiracy unless there is “additional evidence showing an agreement to join together to

 6   accomplish an objective beyond the sale transaction,” Hawkins, 547 F.3d at 72, and

 7   acknowledging that the seller’s knowledge of the buyer’s intent to resell is, without more, not

 8   sufficient, we went on to point out various aspects of the evidence which supported a conclusion

 9   that the relationship between Luna and Hawkins was not merely that of seller and buyer but that

10   they shared the illegal objective of furthering drug transfers other than the transfer between them.

11   Our opinion pointed to evidence that Hawkins did more than merely purchase from Luna’s drug

12   selling conspiracy. He “agreed to further the objectives of the Luna conspiracy,” id. at 76,

13   effectively seeking to associate himself with the Luna distribution conspiracy in order to secure

14   for himself repeated access to it as a source of drugs and to expand the scope of Luna’s

15   distribution venture by repeatedly contacting Luna’s organization when he identified potential

16   new customers and establishing a relationship of mutual trust with Luna. We pointed also to

17   evidence that Luna, the seller, joined and associated himself with Hawkins’s objective of further

18   distribution of the drugs Luna had sold to Hawkins. As an example, Luna “indicated his

19   willingness to supply Hawkins with cocaine on credit.” In so doing, Luna exhibited “trust in

20   Hawkins and a stake in his redistribution.” Id. We observed, “[t]he jury could reasonably infer

                                                      14
     07-0620-cr (L)
     United States v. Parker




 1   that Luna would have simply rejected Hawkins’s proposal [to purchase on credit] out of hand had

 2   he not . . . cared about [Hawkins’s] redistribution.” Id. For these reasons the evidence was

 3   sufficient to show that the defendant Hawkins and the seller Luna shared a conspiratorial

 4   intention to advance sales other than the sales from Luna to Hawkins.

 5           The present case has much in common with Hawkins. In both cases, the evidence

 6   established the existence, prior to the appellants’ entry on the scene, of a drug-selling

 7   organization. The appellants in both cases made purchases of drugs from that preexisting

 8   organization, with intention, known to the sellers, to resell the purchased drugs. The appellants

 9   claimed the protection of the buyer-seller exception rule. In both cases, however, there was

10   evidence from which the fact finder could infer (a) that the sellers shared with the buyers an

11   interest and a stake in the buyers’ intention to resell the drugs, and (b) that the buyers shared with

12   their sellers an intention to be a continuing part of, and to further, the sellers’ drug selling

13   operation. The evidence was sufficient in each case to show that the sellers and buyers had

14   joined in a cooperative venture, in which both buyers and sellers had a stake in additional

15   transfers of drugs beyond the transfers from the original seller to the original buyer.

16           To explain how the evidence in this case showed a conspiratorial relationship joining the

17   appellants Minott, Fuller, and Baker with the selling organization, it is useful to refer to prior

18   opinions of our court which have described in geometric terms characteristic patterns of drug

19   distribution conspiracies between sellers and buyers. One conventional pattern is sometimes



                                                        15
     07-0620-cr (L)
     United States v. Parker




 1   described as a “spoke” or “wheel” conspiracy, another as a “chain.”4 Both patterns are present

 2   here.

 3           The spoke or wheel analogy is used to describe a core seller, or selling group, the hub,

 4   which sells to numerous customers, some of whom may become the “spokes.” In part for

 5   reasons discussed above in our discussion of the buyer-seller rule, a single purchase of drugs,

 6   without more, would in many instances not make the purchaser a member of a conspiracy.

 7   However, the more a purchaser associated himself with the selling core of the wheel conspiracy –

 8   the more, for example, that he came to depend on the hub selling group as a stable, dependable

 9   source of supply – the more basis there would be to find that the purchaser had a stake in the drug

10   selling venture of his suppliers, and accordingly the more basis there would be to find that such a

11   purchaser had become a member of the selling conspiracy with a stake in the sellers’ other sales.

12   Furthermore, assisting the selling group in identifying and distributing to other regular customers

13   tends to show such a stake in the venture.5


             4
              We are mindful of Judge Friendly’s warning that “the common pictorial distinction
     between ‘chain’ and ‘spoke’ conspiracies can obscure as much as it clarifies.” Borelli, 336 F.2d
     at 383. However, Judge Friendly’s concerns in Borelli that the links at either end of a long chain
     conspiracy “may have no reason to know that others are performing a role similar to theirs” or
     that, over time, “certain links continue to play the same role but with new counterparts,” id., do
     not apply here. In this case, the chains demonstrated by the evidence are only three links long.
             5
              We do not imply that a single purchase of drugs from a drug-selling conspiracy cannot
     serve as a basis to find that the purchaser has joined the conspiracy. See Hawkins, 547 F.3d at 73
     (noting that we have “rejected a sufficiency challenge brought by a defendant whose participation
     was limited to a ‘single transaction’ because ‘the evidence permit[ted] an inference that the
     defendant had knowledge of the conspiracy and intended to join’” (quoting United States v.

                                                     16
     07-0620-cr (L)
     United States v. Parker




 1           The chain metaphor refers to a pattern of drug distribution in which one sells to another,

 2   who then sells to a third, etc. See, e.g., Borelli, 336 F.2d at 382-84 (discussing the features of a

 3   chain conspiracy). One who establishes a continuing business of selling drugs in large,

 4   wholesale quantities knows that the success of his selling business depends on the ability of his

 5   customers to resell to others, who in turn will resell to still others, until the product ultimately is

 6   sold to retail consumers. The more the wholesale seller hopes, in the interest of the success and

 7   profitability of his own business, to have a purchaser of wholesale quantities as a regular, repeat

 8   customer, the more the seller has an interest and a stake in that purchaser’s ability to resell

 9   successfully, and consequently the more basis there may be for finding that the seller’s supplying

10   of drugs to the buyer to enable the buyer to resell to others may be a conspiracy between the

11   seller and the buyer to bring about those resales.

12           Both the chain and the spoke analogies support the sufficiency of the evidence in this

13   case, notwithstanding the buyer-seller exception, to show that each of the appellants was in a

14   conspiracy with the selling group to distribute crack cocaine. All three appellants purchased with

15   such frequency and in such quantity from the selling group to support a finding that each of them

16   depended on it as a source of supply and thus had a stake in the group’s success in selling to

17   others so as to assure its continued availability as a source. Minott and Fuller joined into the

18   drug distribution efforts of the selling group in other ways, as well. Minott brought the selling




     Miranda-Ortiz, 926 F.2d 172, 176 (2d Cir. 1991)).

                                                        17
     07-0620-cr (L)
     United States v. Parker




 1   group additional personnel, introducing his roommate Ramsey who then was recruited to handle

 2   one of the drug-order phone lines. Minott himself subsequently made deliveries for the selling

 3   group at Ramsey’s request. Minott also introduced one of his intermediaries, Pops, to the selling

 4   group as a customer (although he appears to have regretted this decision when Pops began to

 5   make purchases from Dizzy without Minott’s knowledge). Fuller assisted the drug distribution

 6   effort by selling crack in small quantities at the Taylor Avenue house since the selling group did

 7   not sell crack in quantities smaller than an eightball.6

 8           At the same time, the selling group had a meaningful stake in the success of the resale

 9   efforts of their regular, wholesale customers, Minott, Fuller, and Baker, so that they could

10   continue to be customers. Cf. Direct Sales Co. v. United States, 319 U.S. 703, 711 (1943)

11   (“[F]acts, such as quantity sales, high pressure sales methods, abnormal increases in the size of

12   the buyer’s purchases, etc., which would be wholly innocuous or not more than ground for

13   suspicion in relation to unrestricted goods, may furnish conclusive evidence, in respect to

14   restricted articles, that the seller knows the buyer has an illegal object and enterprise.”); Borelli,

15   336 F.2d at 384 (“A seller of narcotics in bulk surely knows that the purchasers will undertake to

16   resell the goods over an uncertain period of time, and the circumstances may also warrant the

17   inference that a supplier or a purchaser indicated a willingness to repeat.”). The selling group’s


             6
             While there was no evidence that Baker furnished such additional support to the selling
     group, the evidence was nonetheless more than adequate to show that his repeated purchases in
     wholesale quantities gave him a stake in the success and continued availability of his source of
     supply, as well as that the selling group had a stake in his resales.

                                                       18
     07-0620-cr (L)
     United States v. Parker




 1   interest in Fuller’s sales was demonstrated further by the fact that they provided him with drugs

 2   on credit, relying on his ability to resell to secure payment to themselves. See Hawkins, 547 F.3d

 3   at 76.

 4            In short, with regard to all three appellants, there was ample evidence that they joined in

 5   the selling group’s spoke conspiracy, having an interest and a stake in its success in maintaining

 6   itself as a reliable source of drugs for them by continuing to sell profitably to others. And,

 7   because appellants were shown to purchase crack in wholesale quantities, there was ample

 8   evidence from which the jury could find that the selling group joined in a conspiracy with each of

 9   them, having a stake and interest in the success of their resales of the drugs they purchased so

10   that they could continue to be profitable customers of the selling group. The evidence supported

11   a jury finding of a conspiracy between each of the appellants and the selling group for drug

12   distributions other than the sales to the appellants. The buyer-seller exception is not an obstacle

13   to a finding that the appellants conspired with the selling group to distribute crack cocaine, as

14   charged.

15            II. Fuller’s Conviction on Counts 37 and 38

16            Fuller contends that the evidence is legally insufficient to convict him of possession of

17   crack cocaine on June 22, 2005 and July 1, 2005 as charged in Counts 37 and 38 of his

18   indictment because the government did not present any evidence showing that Fuller actually

19   possessed crack cocaine on those dates. In the district court, however, Fuller conceded in his

20   motion for a new trial that “there was sufficient evidence, though circumstantial, for a reasonable

                                                       19
     07-0620-cr (L)
     United States v. Parker




 1   jury to find [Fuller] guilty of the substantive conduct alleged in Counts 37 and 38 of the Fifth

 2   Superseding Indictment.” Accordingly, we will not review his claim on appeal.

 3           III. Fuller’s Kimbrough Claim

 4           Fuller contends that he should be re-sentenced in light of Kimbrough v. United States,

 5   128 S. Ct. 558 (2007), which held that the cocaine guidelines are advisory only, and that a district

 6   court may consider the disparity in the Guidelines’ treatment of crack and powder cocaine

 7   offenses in sentencing. Id. at 564, 570; United States v. Regalado, 518 F.3d 143, 146 (2d Cir.

 8   2008). The Government agrees with Fuller that the case should be remanded, so that the district

 9   court can determine whether to re-sentence Fuller. In light of the Government’s concessions, we

10   remand for reconsideration of his sentence.

11                                            CONCLUSION

12           The Judgments for Appellants Minott and Baker are affirmed. The Judgment for

13   Appellant Fuller is affirmed, but his case is remanded for reconsideration of his sentence in light

14   of Kimbrough.




                                                      20